DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s filing dated 08/03/2022. Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered. 

Response to Arguments/Amendments
4.	Applicant’s arguments and remarks filed on 08/03/2022, with respect to the previous rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Filley et al., US 20170098373 A1, in view of Gade et al., US 20190014446 A1, in view of Higuchi, et al., “How to Keep a Vehicular Micro Cloud Intact,” 2018 IEEE 87th Vehicular technology Conference, June 3, 2018, and in view of Pattan et al., US 20190349719 A1, hereinafter referred to as Filley, Gade, Higuchi and Pattan, respectively.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filley et al., US 20170098373 A1, in view of Gade et al., US 20190014446 A1, in view of Higuchi, et al., “How to Keep a Vehicular Micro Cloud Intact,” 2018 IEEE 87th Vehicular technology Conference, June 3, 2018, and in view of Pattan et al., US 20190349719 A1, hereinafter referred to as Filley, Gade, Higuchi and Pattan, respectively.
Regarding claim 1, Filley discloses a method for a vehicle, comprising: 
receiving event data that describes a set of events configured for triggering a creation of an on-demand stationary vehicular micro cloud (At act A103, the location cloud 121, i.e. on-demand stationary vehicular micro-cloud, processes the roadway event(s) to determine an impact area at a certain time. The roadway event may be an update to a previously received event, such as an updated event with current description of vehicular operation. For example, the location cloud 121 may receive multiple events regarding an accident, from visual (images) to audio to reports indicating that multiple vehicles have slowed – See at least ¶33; See also ¶54); 
detecting an occurrence of at least one event included in the set of events in a roadway environment (The device(s) 122 and/or other sensor(s) may collect data from one or more vehicles and aggregate the data into event data including vehicle data or the road conditions. The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21).

Filley fails to explicitly disclose initiating the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event.
However, Gade teaches initiating the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event (In some embodiments, one or more of the communication units of the first vehicle 123, the second vehicle 124 and the non-vehicle node 103 may include a communication transceiver and receiver. In this way, one or more of these elements of the operating environment 100 may transmit messages to one another – See at least ¶75).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of modifying an operation of a communication unit of the connected vehicle to initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

The combination of Filley and Gade fails to explicitly disclose determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud; and responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud.
However, Higuchi teaches:
determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud (Evaluate the vehicular micro cloud planner, a mechanism to intelligently schedule where and when to form the stationary type of vehicular micro clouds – See at least page 1 paragraph 4 lines 25-30); and 
responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud (If the micro cloud fails to keep offering a sufficient amount of resources to host ongoing computational services, the execution state of programs and relevant data might be lost, or have to be handed over to an alternative computational entity (e.g., remote servers or another vehicular micro cloud – See at least page 2 lines 4-10). 
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley and Gade and include the feature of determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud; and responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud, as taught by Higuchi, to reduce the risk of resource scarcity in vehicular micro cloud.

The combination of Filley, Gade and Higuchi fails to explicitly disclose wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses.
However, Pattan teaches wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses (The server checks if the platoon is dissolved or to be continued based on the policy e.g. dissolve platoon on leader leaving the platoon, last member leaving the platoon, i.e. completion of a task. If the server has decided to dissolve the platoon, then the server releases the resources and may remove the relevant platoon information from the server – See at least ¶132. Dissolve a platoon: During platoon communication, if the V2X UE decides to end the platoon communication and dissolve the platoon, it simply stops sending or receiving or processing any communication related to the platoon. If the leader of the platoon decides to end platoon communication it eventually leads to following vehicles detecting absence of the platoon leader – See at least ¶145).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region. Pattan teaches handling dynamic group creation for vehicle to vehicle system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley, Gade and Higuchi and include the feature of wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses, as taught by Pattan, to reduce the risk of resource scarcity in vehicular micro cloud.

Regarding claim 2, Filley discloses building an event template base using the event data, wherein the event template base maintains the set of events (A computer program (also known as code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code – See at least ¶81).

Regarding claim 3, Filley discloses:
wherein detecting, based at least in part on the sensor data, the occurrence of the at least one event comprises: using the event template base to analyze the sensor data so that an analysis result is generated for the sensor data (A computer program (also known as code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code – See at least ¶81); 
identifying that the at least one event is described by the sensor data based on the analysis result (The device(s) 122 and/or other sensor(s) may collect data from one or more vehicles and aggregate the data into event data including vehicle data or the road conditions. The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21); and
responsive to the at least one event being described by the sensor data, detecting the occurrence of the at least one event (The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21).

Regarding claim 4, Filley discloses wherein the event template base includes one or more of: the cloud geographic region where the on-demand stationary vehicular cloud is formed (For example, one or more vehicles or devices may be directly connected the location cloud 121, i.e. stationary vehicular micro cloud, potentially as collection devices or navigation devices. These device(s) may communicate directly with the location cloud 121 and as such may receive alerts directly if the location cloud 121 is aware of the devices' locations – See at least ¶54).

Regarding claim 5, Filley fails to explicitly disclose wherein the cloud geographic region is different from an event geographic region where the at least one event occurs.
However, Gade teaches wherein the cloud geographic region is different from an event geographic region where the at least one event occurs (The system where the one or more other vehicles are at least momentarily dynamic while the plurality of micro-vehicular clouds are each located at a fixed geographical region which is static and different from the fixed geographical region of the other micro-vehicular clouds included in the plurality of micro-vehicular clouds – See at least ¶7).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of wherein the cloud geographic region is different from an event geographic region where the at least one event occurs, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

Regarding claim 6, Filley fails to explicitly disclose wherein the cloud geographic region is identical to an event geographic region where the at least one event occurs.
However, Gade teaches wherein the cloud geographic region is identical to an event geographic region where the at least one event occurs (Operation of a micro-vehicular cloud formed by a plurality of vehicles 123 of a same roadway region – See at least ¶78).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of wherein the cloud geographic region is identical to an event geographic region where the at least one event occurs, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

Regarding claim 7, the combination of Filley and Gade fails to explicitly disclose wherein the cloud leader invites one or more nearby vehicle to join the on-demand stationary vehicular micro cloud for the cloud geographic region.
However, Higuchi teaches wherein the cloud leader invites one or more nearby vehicle to join the on-demand stationary vehicular micro cloud for the cloud geographic region (A vehicle that needs extra computational resources becomes a so-called cloud leader, and initiates a new micro cloud by inviting neighboring vehicles as cloud members – See at least page 2 paragraph 2 lines 4-7).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley and Gade and include the feature of wherein the cloud leader invites one or more nearby vehicle to join the on-demand stationary vehicular micro cloud for the cloud geographic region, as taught by Higuchi, to reduce the risk of resource scarcity in vehicular micro cloud.

Regarding claim 9, Filley fails to explicitly disclose responsive to the other vehicle leaving the cloud geographic region associated with the on-demand stationary vehicular micro cloud; and performing a handover operation to hand over a role of the cloud leader from the other vehicle to the vehicle in the on-demand stationary vehicular micro cloud.
However, Gade teaches: 
responsive to the other vehicle leaving the cloud geographic region associated with the on-demand stationary vehicular micro cloud (First vehicle 123 is a connected vehicle. For example, the first vehicle 123 is communicatively coupled to the network 105 and can send and receive messages via the network 105, and this quality may make the first vehicle 123 a "connected vehicle – See at least ¶53); and 
performing a handover operation to hand over a role of the cloud leader from the other vehicle to the vehicle in the on-demand stationary vehicular micro cloud (A first vehicle 123; a second vehicle 123; a third vehicle 123; and a fourth vehicle 123. Each of the first vehicle 123, the second vehicle 123, the third vehicle 123 and the fourth vehicle 123 include a memory 127, each memory 127 storing data so that the collective data of the roadway region 170 is stored in a distributed fashion – See at least ¶80).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of responsive to the other vehicle leaving the cloud geographic region associated with the on-demand stationary vehicular micro cloud; and performing a handover operation to hand over a role of the cloud leader from the vehicle to another member in the on-demand stationary vehicular micro cloud, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

Regarding claim 10, Filley discloses executing one or more tasks described by the event data with one or more members in the on-demand stationary vehicular micro cloud (In addition to collection data, the device 122 may be configured to execute routing algorithms to determine a route to travel along a road network from an origin location to a destination location in a geographic region. The device 122 may use the positioning circuitry 207 to determine a location of the device 122 and the input device 203 to specify a destination location – See at least ¶65).

Regarding claim 11, Filley discloses wherein the set of events includes one or more of: a traffic accident (The event 315 in this example may be a traffic accident – See at least ¶52 and FIGS 3-6).

Regarding claim 12, Filley discloses a system comprising: 
a processor of a vehicle (Processor – See at least ¶59 and FIG. 7); 
and a non-transitory memory storing computer code which, when executed by the processor, causes the processor to (The memory 204 and/or memory 801 may be a volatile memory or a non-volatile memory – See at least ¶68): 
receive event data that describes a set of events configured for triggering a creation of an on-demand stationary vehicular micro cloud (At act A103, the location cloud 121, i.e. on-demand stationary vehicular micro-cloud, processes the roadway event(s) to determine an impact area at a certain time. The roadway event may be an update to a previously received event, such as an updated event with current description of vehicular operation. For example, the location cloud 121 may receive multiple events regarding an accident, from visual (images) to audio to reports indicating that multiple vehicles have slowed – See at least ¶33); 
detect an occurrence of at least one event included in the set of events in a roadway environment (The device(s) 122 and/or other sensor(s) may collect data from one or more vehicles and aggregate the data into event data including vehicle data or the road conditions. The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21).

Filley fails to explicitly disclose modify an operation of a communication unit of the vehicle to initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event.
However, Gade teaches modify an operation of a receiver, transceiver, antenna, or port of the vehicle to initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event (In some embodiments, one or more of the communication units of the first vehicle 123, the second vehicle 124 and the non-vehicle node 103 may include a communication transceiver and receiver. In this way, one or more of these elements of the operating environment 100 may transmit messages to one another – See at least ¶75).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of modifying an operation of a communication unit of the connected vehicle to initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

The combination of Filley and Gade fails to explicitly disclose determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud; and responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud.
However, Higuchi teaches:
determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud (Evaluate the vehicular micro cloud planner, a mechanism to intelligently schedule where and when to form the stationary type of vehicular micro clouds – See at least page 1 paragraph 4 lines 25-30); and 
responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud (If the micro cloud fails to keep offering a sufficient amount of resources to host ongoing computational services, the execution state of programs and relevant data might be lost, or have to be handed over to an alternative computational entity (e.g., remote servers or another vehicular micro cloud – See at least page 2 lines 4-10). 

The combination of Filley, Gade and Higuchi fails to explicitly disclose wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses.
However, Pattan teaches wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses (The server checks if the platoon is dissolved or to be continued based on the policy e.g. dissolve platoon on leader leaving the platoon, last member leaving the platoon, i.e. completion of a task. If the server has decided to dissolve the platoon, then the server releases the resources and may remove the relevant platoon information from the server – See at least ¶132. Dissolve a platoon: During platoon communication, if the V2X UE decides to end the platoon communication and dissolve the platoon, it simply stops sending or receiving or processing any communication related to the platoon. If the leader of the platoon decides to end platoon communication it eventually leads to following vehicles detecting absence of the platoon leader – See at least ¶145).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region. Pattan teaches handling dynamic group creation for vehicle to vehicle system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley, Gade and Higuchi and include the feature of wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses, as taught by Pattan, to reduce the risk of resource scarcity in vehicular micro cloud.

Regarding claim 13, Filley discloses build an event template base using the event data, wherein the event template base maintains the set of events (A computer program (also known as code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code – See at least 81).

Regarding claim 14, Filley discloses:
using the event template base to analyze the sensor data so that an analysis result is generated for the sensor data (A computer program (also known as code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code – See at least ¶81); 
identifying that the at least one event is described by the sensor data based on the analysis result (The device(s) 122 and/or other sensor(s) may collect data from one or more vehicles and aggregate the data into event data including vehicle data or the road conditions. The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21); and
responsive to the at least one event being described by the sensor data, detecting the occurrence of the at least one event (The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21).

Regarding claim 15, Filley discloses Filley discloses wherein the event template base includes one or more of: the cloud geographic region where the on-demand stationary vehicular cloud is formed (For example, one or more vehicles or devices may be directly connected the location cloud 121, i.e. stationary vehicular micro cloud, potentially as collection devices or navigation devices. These device(s) may communicate directly with the location cloud 121 and as such may receive alerts directly if the location cloud 121 is aware of the devices' locations – See at least ¶54).

Regarding claim 16, Filley fails to explicitly disclose wherein the cloud geographic region is different from an event geographic region where the at least one event occurs.
However, Gade teaches wherein the cloud geographic region is different from an event geographic region where the at least one event occurs (The system where the one or more other vehicles are at least momentarily dynamic while the plurality of micro-vehicular clouds are each located at a fixed geographical region which is static and different from the fixed geographical region of the other micro-vehicular clouds included in the plurality of micro-vehicular clouds – See at least ¶7).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of wherein the cloud geographic region is different from an event geographic region where the at least one event occurs, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

Regarding claim 17, Filley fails to explicitly disclose wherein the cloud geographic region is identical to an event geographic region where the at least one event occurs.
However, Gade teaches wherein the cloud geographic region is identical to an event geographic region where the at least one event occurs (Operation of a micro-vehicular cloud formed by a plurality of vehicles 123 of a same roadway region – See at least ¶78).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of wherein the cloud geographic region is identical to an event geographic region where the at least one event occurs, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.

Regarding claim 18, the combination of Filley and Gade fails to explicitly disclose wherein the cloud leader invites one or more nearby vehicle to join the on-demand stationary vehicular micro cloud for the cloud geographic region.
However, Higuchi teaches wherein the cloud leader invites one or more nearby vehicle to join the on-demand stationary vehicular micro cloud for the cloud geographic region (A vehicle that needs extra computational resources becomes a so-called cloud leader, and initiates a new micro cloud by inviting neighboring vehicles as cloud members – See at least page 2 paragraph 2 lines 4-7).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley and Gade and include the feature of wherein the cloud leader invites one or more nearby vehicle to join the on-demand stationary vehicular micro cloud for the cloud geographic region, as taught by Higuchi, to reduce the risk of resource scarcity in vehicular micro cloud.

Regarding claim 19, Filley discloses a computer program product comprising a non-transitory memory storing computer- executable code that, when executed by a processor, causes the processor to: 
receive event data that describes a set of events configured for triggering a creation of an on-demand stationary vehicular micro cloud (At act A103, the location cloud 121, i.e. on-demand stationary vehicular micro-cloud, processes the roadway event(s) to determine an impact area at a certain time. The roadway event may be an update to a previously received event, such as an updated event with current description of vehicular operation. For example, the location cloud 121 may receive multiple events regarding an accident, from visual (images) to audio to reports indicating that multiple vehicles have slowed – See at least ¶33); 
detect an occurrence of at least one event included in the set of events in a roadway environment (The device(s) 122 and/or other sensor(s) may collect data from one or more vehicles and aggregate the data into event data including vehicle data or the road conditions. The event data may be transmitted over the network. The device(s) 122 may also be configured to receive a roadway alert from the location cloud 121. The device(s) may use the roadway alert to generate or alter routes. The device(s) may be configured to use the roadway alert to operate a vehicle – See at least ¶21).

Filley fails to explicitly disclose initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event.
However, Gade teaches modify an operation of a communication unit of the vehicle to initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event (In some embodiments, one or more of the communication units of the first vehicle 123, the second vehicle 124 and the non-vehicle node 103 may include a communication transceiver and receiver. In this way, one or more of these elements of the operating environment 100 may transmit messages to one another – See at least ¶75).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Filley and include the feature of modifying an operation of a communication unit of the connected vehicle to initiate the creation of the on-demand stationary vehicular micro cloud to address the occurrence of the at least one event, as taught by Gade, to provide environmental information to road users to avoid accidents on a roadway.
The combination of Filley and Gade fails to explicitly disclose determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud; and responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud.
However, Higuchi teaches:
determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region for the on-demand stationary vehicular micro cloud (Evaluate the vehicular micro cloud planner, a mechanism to intelligently schedule where and when to form the stationary type of vehicular micro clouds – See at least page 1 paragraph 4 lines 25-30); and 
responsive to no stationary vehicular micro cloud being currently formed in the cloud geographic region instructing an other vehicle in the cloud geographic region to be a cloud leader in the on-demand stationary vehicular micro cloud (If the micro cloud fails to keep offering a sufficient amount of resources to host ongoing computational services, the execution state of programs and relevant data might be lost, or have to be handed over to an alternative computational entity (e.g., remote servers or another vehicular micro cloud – See at least page 2 lines 4-10). 
The combination of Filley, Gade and Higuchi fails to explicitly disclose wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses.
However, Pattan teaches wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses (The server checks if the platoon is dissolved or to be continued based on the policy e.g. dissolve platoon on leader leaving the platoon, last member leaving the platoon, i.e. completion of a task. If the server has decided to dissolve the platoon, then the server releases the resources and may remove the relevant platoon information from the server – See at least ¶132. Dissolve a platoon: During platoon communication, if the V2X UE decides to end the platoon communication and dissolve the platoon, it simply stops sending or receiving or processing any communication related to the platoon. If the leader of the platoon decides to end platoon communication it eventually leads to following vehicles detecting absence of the platoon leader – See at least ¶145).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region. Pattan teaches handling dynamic group creation for vehicle to vehicle system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley, Gade and Higuchi and include the feature of wherein the on-demand stationary vehicular micro cloud is dissolved responsive to completion of a task associated with occurrence of the at least one event or when a pre-defined time period elapses, as taught by Pattan, to reduce the risk of resource scarcity in vehicular micro cloud.

Regarding claim 20, Filley discloses build an event template base using the event data, wherein the event template base maintains the set of events (A computer program (also known as code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code – See at least 81).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Filley et al., US 20170098373 A1, in view of Gade et al., US 20190014446 A1, in view of Higuchi, et al., “How to Keep a Vehicular Micro Cloud Intact,” 2018 IEEE 87th Vehicular technology Conference, June 3, 2018, in view of Pattan et al., US 20190349719 A1, as applied to claim 1 above, and further in view of Mitra et al., US 20180225970 A1, hereinafter referred to as Filley, Gade, Higuchi, Pattan and Mitra, respectively.
Regarding claim 8, the combination of Filley, Gade, Higuchi and Pattan fails to explicitly disclose wherein the one or more operation elements of a receiver, transceiver, antenna or port include one or more of the following: one or more active Vehicle-to- Everything (V2X) channels; one or more active V2X radios; one or more active V2X antennas; one or more operating frequencies of the one or more active V2X channels; one or more beamforming techniques performed on the one or more active V2X antennas; and a bandwidth allocation scheme of the communication unit.
However, Mitra teaches one or more active Vehicle-to- Everything (V2X) channels (Host vehicle 200 communicates with base server 300 via vehicle-to-infrastructure (V2I) communication techniques – See at least ¶29 and FIG. 3).
Filley discloses receiving events, determining an impact area, and transmitting a roadway alert. Gade teaches a computation service for one or more mobile nodes in a roadway environment. Higuchi teaches determining whether a stationary vehicular micro cloud is currently formed in a cloud geographic region. Pattan teaches handling dynamic group creation for vehicle to vehicle system. Mitra teaches message propagation between a plurality of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Filley, Gade, Higuchi and Pattan and include the feature of one or more active Vehicle-to- Everything (V2X) channels to be operated on the communication unit, as taught by Mitra, to relay sensed events between servers and vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Penilla et al., US 20170197617 A1.
 	Penilla discloses processing geo-location for the vehicle using on-board electronics of the vehicle and data obtained from a global positioning system, and determining a heading direction of the vehicle based on changes in the geo-locations of the vehicle. The method includes receiving state information of one or more of traffic lights that are located within an area of influence associated with a current geo-location of the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662